
	
		III
		109th CONGRESS
		2d Session
		S. RES. 492
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2006
			Mr. Baucus submitted the
			 following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		To amend the Standing Rules of the Senate to prohibit
		  Members from using charitable foundations for personal gain.
	
	
		1.Prohibition on using
			 charities for personal or political gain
			(a)In
			 generalRule XXXVII of the
			 Standing Rules of the Senate is amended by adding at the end the
			 following:
				
					13.(a) A Member of
				the Senate shall not use for personal or political gain any
				organization—
						(1)which is
				described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt
				from tax under section 501(a) of such Code; and
						(2)the affairs over
				which such Member or the spouse of such Member is in a position to exercise
				substantial influence.
						(b)For purposes of
				this paragraph, a Member of the Senate shall be considered to have used an
				organization described in subparagraph (a) for personal or political gain
				if—
						(1)a member of the
				family (within the meaning of section 4946(d) of the Internal Revenue Code of
				1986) of the Member is employed by the organization;
						(2)any of the
				Member’s staff is employed by the organization;
						(3)an individual or
				firm that receives money from the Member’s campaign committee or a political
				committee established, maintained, or controlled by the Member serves in a paid
				capacity with or receives a payment from the organization;
						(4)the organization
				pays for travel or lodging costs incurred by the Member for a trip on which the
				Member also engages in political fundraising activities; or
						(5)another
				organization that receives support from such organization pays for travel or
				lodging costs incurred by the Member.
						(c)(1)A Member of the Senate
				and any employee on the staff of a Member to which paragraph 9(c) applies shall
				disclose to the Secretary of the Senate the identity of any person who makes an
				applicable contribution and the amount of any such contribution.
						(2)For purposes of this subparagraph, an
				applicable contribution is a contribution—
							(A)which is to an organization described
				in subparagraph (a);
							(B)which is over $200; and
							(C)of which such Member or employee, as
				the case may be, knows.
							(3)The disclosure under this
				subparagraph shall be made not later than 6 months after the date on which such
				Member or employee first knows of the applicable contribution.
						(4)The Secretary of the Senate shall
				make available to the public all disclosures filed pursuant to this
				subparagraph as soon as possible after they are received.
						(d)(1)The Select Committee on
				Ethics may grant a waiver to any Member with respect to the application of this
				paragraph in the case of an organization which is described in subparagraph
				(a)(1) and the affairs over which the spouse of the Member, but not the Member,
				is in a position to exercise substantial influence.
						(2)In granting a waiver under this
				subparagraph, the Select Committee on Ethics shall consider all the facts and
				circumstances relating to the relationship between the Member and the
				organization, including—
							(A)the independence of the Member from
				the organization;
							(B)the degree to which the organization
				receives contributions from multiple sources not affiliated with the
				Member;
							(C)the risk of abuse; and
							(D)whether the organization was formed
				prior to and separately from such spouse's involvement with the
				organization.
							.
			(b)Effective
			 dateThe amendment made by this section shall take effect on
			 January 1, 2007.
			
